Case 1:19-cv-01219-MN Document 32-2 Filed 02/14/20 Page 1 of 1 PageID #: 717




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


ALICIA A. COHEN,

                      Plaintiff,
                                                 C.A. No. 19-1219-MN
       v.
                                                 JURY TRIAL DEMANDED
RONALD A. COHEN, a/k/a Rafi Cohen, Rafael
Cohen, Rafa-El Cohen, Rafael Chaim Ha Cohen,
Rafael Chaim Cohen, Ron Cohen, and Ronnie
Cohen,

                      Defendant.


                                   CERTIFICATE OF SERVICE

       I certify that on February 14, 2020, I caused the foregoing documents to be electronically

filed with the Clerk of the Court using CM/ECF and to be served by electronic mail and Federal

Express upon Defendant at the address of record listed below:

                                      Ronald A. Cohen
                                      2171 Britton Road
                                      Apartment 208
                                      Leland, NC 28451


                                                    /s/ Matthew B. Goeller
                                                   Matthew B. Goeller (No. 6283)
